DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/27/2021 and 11/11/2021 were considered by the examiner.
Drawings
The drawings were received on 5/27/2021.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
	Regarding Claim 1, Kawai et al. (US 2005/0285026) (of record) discloses an assembly for measuring a relative position of two elements that are movable with respect to one another (Fig. 1, Paragraph 0013), said assembly comprising:
a ribbon (Fig. 1,  pattern 5, Paragraph 0028), which has a longitudinal extension and which comprises, parallel to this longitudinal extension, a magnetic strip (Paragraph 0070), with magnetic poles in which the individual orientations of the poles are fixed and alternated periodically along the strip, from one end of said strip (Fig. 1, main scale 3, Paragraphs 0013-0016);
a first magnetic sensor (Fig. 1, element 9, Paragraph 0033, Paragraph 0070, magnetic encoder), which is capable of measuring a position of magnetic poles whose respective orientations are different between two successive poles, in front of a 
However Kawai et al. does not disclose a second magnetic sensor, which is capable of detecting a passage of at least one magnetic pole of the end of the magnetic strip of the ribbon, or of at least two successive magnetic poles of said end of the magnetic strip of the ribbon and whose respective orientations are different, in front of a sensitive surface of the second magnetic sensor, when said second magnetic sensor is secured to said other of the two elements with said first magnetic sensor.
Additionally, neither Nakamura (US 9,279,703), Nakamura (US 2013/0096862),  nor the prior art of record, disclose the deficiencies of Kawai et al.
	Claims 1-9 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest an assembly comprising “a second magnetic sensor, which is capable of detecting a passage of at least one magnetic pole of the end of the magnetic strip of the ribbon, or of at least two successive magnetic poles of said end of the magnetic strip of the ribbon and whose respective orientations are 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872